At a former term, upon the ground that no information appeared in the record, this cause was reversed and remanded. It is now made to appear by supplemental transcript that there was on file in the record at the time an information. Considering the case, we observe that there is in the record no statement of facts. Appellant presents a statement of facts accompanied by his affidavit. Both the county judge and the county attorney connected with the trial of the case have on file with us affidavits in which they state unequivocally that there was at no time presented to either one of them by appellant or his attorney any statement of facts.
The record being before us without bills of exception or statement of facts, the state's motion for rehearing is granted, the judgment of reversal is set aside, and the judgment of the trial court is now affirmed.
Affirmed.